 Case 1:19-cv-18730-RMB Document 7 Filed 06/26/20 Page 1 of 2 PageID: 116


NOT FOR PUBLICATION

                     UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW JERSEY
                            CAMDEN VICINAGE

ARTURO SANCHES,                          :
                                         :     Civ. No. 19-18730 (RMB)
                Petitioner,              :
                                         :
          v.                             :          OPINION
                                         :
THE ATTORNEY GENERAL OF THE STATE        :
OF NEW JERSEY, et al.,                   :
                                         :
                Respondents.             :


BUMB, District Judge

     Petitioner Arturo Sanches, a pretrial detainee confined in

the Camden County Correctional Facility (“CCCF”) in Camden, New

Jersey, filed a Petition for a Writ of Habeas Corpus under 28

U.S.C. § 2254, which the Court construed as a petition for writ of

habeas corpus under 28 U.S.C. § 2241 because he sought pre-trial

habeas relief. (Pet., ECF No. 1; Opinion, Dkt. No. 3.) On October

22, 2019, this Court dismissed the petition for failure to exhaust

state court remedies. (Order, Dkt. No. 4.) On November 18, 2019,

Petitioner filed a motion seeking reconsideration of the Court’s

Opinion and Order and dismissal of the state charges against him.

(Mot. for Reconsideration, Dkt. No. 5.) For the reasons discussed

below,   the      Court   will    deny       Petitioner’s     motion   for

reconsideration.

     Petitioner was arrested on September 12, 2019 in Pine Hill

Borough, New Jersey. (Attachment to Petition, ECF No. 1-1 at 1.)
 Case 1:19-cv-18730-RMB Document 7 Filed 06/26/20 Page 2 of 2 PageID: 117


Petitioner   alleges    his   arrest    and    detention   violated     his

Constitutional rights and the statutes under which he is charged

are   unconstitutional.   (Attachments    to   Petition,   ECF   Nos.   1-1

through 1-4.) Petitioner did not show extraordinary circumstances

why he should not exhaust state remedies.

      “The purpose of a motion for reconsideration,” under Federal

Rule of Evidence 59(e) “is to correct manifest errors of law or

fact or to present newly discovered evidence.” Max's Seafood Cafe

ex rel. Lou-Ann, Inc. v. Quinteros, 176 F.3d 669, 677 (3d Cir.

1999). For relief, a party must show one of the following:              “(1)

an intervening change in the controlling law; (2) the availability

of new evidence that was not available when the court granted the

motion for summary judgment; or (3) the need to correct a clear

error of law or fact or to prevent manifest injustice.” Id.

      In his motion for reconsideration, Petitioner asserts that he

renounced his United States citizenship and that he is now an

ambassador who is immune from prosecution. (Mot. Reconsideration,

Dkt. No. 5.) The motion is frivolous and reconsideration is denied.



An appropriate Order follows.



Dated: June 26, 2020
                                        s/Renée Marie Bumb
                                        RENÉE MARIE BUMB
                                        United States District Judge

                                    2
